[JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK LETTERHEAD] October 13, 2009 VIA EDGAR Securities and Exchange Commission 100 F Street, NE Washington, DC20549 RE:JNLNY Separate Account I File No.812-13704 CIK No. 0001045032 Accession No. 0001045032-09-000094 Dear Sir/Madam: On September 25, 2009, the above-referenced 40-OIP filing (Accession No. 0001045032-09-000094) was filed via Edgar.We are requesting withdrawal of that previously accepted 40-OIP filing in order to instead amend another previously filed application (Accession No. 0000927730-09-000141) with co-registrants. Please call me at (517) 367-3835 if you have any questions. Respectfully, ANTHONY L. DOWLING Anthony L. Dowling Associate General Counsel
